Citation Nr: 1224694	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  10-10 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for right clavicle fracture.  

2.  Entitlement to service connection for osteoarthritis of the right shoulder.

3.  Entitlement to service connection for right elbow flexion contracture with loose body ("right elbow disability").

4.  Entitlement to service connection for osteoarthritis of the left shoulder.

5.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected left elbow lateral epicondylitis ("left elbow disability").

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities ("TDIU").



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to November 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The RO in pertinent part, awarded service connection for the left elbow disability (10 percent disabling) effective September 2008 and nasal fracture with deviated septum and chronic rhino sinusitis (10 percent disabling) effective October 2008.   The same decision denied service connection for osteoarthritis of the bilateral shoulders, a right elbow disability, right clavicle fracture, and tinnitus, as well as entitlement to TDIU. 

The Veteran filed a notice of disagreement (NOD) in May 2009.  Aside from disagreeing with denial of his service connection claims, he appealed the initial evaluation and effective date assigned for the left elbow disability, as well as the effective date for the nasal fracture with deviated septum and chronic rhino sinusitis.  Statements of the case (SOC) were issued in March 2010.  The Veteran perfected his appeals in March 2010.  The Veteran subsequently withdrew his claims for service connection for tinnitus and earlier effective dates for the award of service connection for the left elbow disability and nasal fracture with deviated septum and chronic rhino sinusitis in May 2010.  As such, these matters are no longer in appellate status.  

In March 2010, the RO denied a claim for carpal tunnel syndrome of the right wrist, which the Veteran appealed later in March 2010.  An SOC was issued in August 2010.  He perfected his appeal in January 2011.  The Veteran withdrew his appeal in August 2011.  This matter is also no longer in appellate status.

In a January 2011 rating decision, the RO denied claims of service connection for hypertension and depressive disorder.  The Veteran filed an NOD in January 2011.  An SOC was issued in April 2011.  The Veteran did not perfect his appeal and thus, the claims are no longer in appellate status.  38 C.F.R. § 20.302(b).

The Veteran presented testimony before a Decision Review Officer (DRO) in April 2010 and the Board in an April 2012 videoconference hearing.  The transcripts have been associated with the claims folder.

Additional evidence has been received on several occasions at the Board.  These items of evidence were submitted with waiver of preliminary RO review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a June 2012 letter to the Board, the Veteran reported that he had undergone examination in connection with the disabilities at issue at Ft. Meade Physical Therapy and Orthopedics on June 11, 2012.  He further suggested that the doctors were of the opinion that certain disorders were related to service.  The Veteran did not provide any further information about the examination.  The June 11, 2012, examination report is not in the claims file, nor is it entered into the Veteran's Virtual VA record (VA's electronic database storage).  Without the examination report to review, the Board is unable to determine the relevance of the examination findings to the issues on appeal.  Under the circumstances, appropriate action must be taken to request the referenced examination report before the Board may undertake appellate review. 

The Veteran further observes that one issue on appeal is entitlement to TDIU.  The Board notes the claim for left ulnar neuropathy was previously denied by the RO, and not appealed, in March 2010.  However, in a June 2010 addendum opinion, a VA examiner opined that ulnar neuropathy was "at least as likely as not" related to the service-connected left elbow disability.  The Board therefore finds that the record now raised the matter of reopening the claim for left ulnar neuropathy.  Additionally, in a March 2012 letter, the Veteran requested that his claim for service connection for right wrist disability be reopened.  

The left ulnar neuropathy and right wrist claims appear to be intertwined with the TDIU issue since the determinations as to those claims could impact the determination on the TDIU claim.  As such, the Board finds it appropriate to direct RO actions with regard to the left ulnar neuropathy and right wrist claims. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to request a copy of the reported examination conducted at Ft. Meade Physical Therapy and Orthopedics on June 11, 2012.

2.  The RO should also take appropriate action to associate with the claims file any reports of VA treatment subsequent to April 2011.  

3.  The RO should then furnish proper VCAA notice, develop, and adjudicate the Veteran's request to reopen claims of service connection for left ulnar neuropathy and right wrist disability.  The Veteran should be furnished notice of the determinations and notice of appellate rights and procedures, including the need to file a timely notice of disagreement if he wishes to initiate appeals as to either issue. 

4.  The RO should then review the expanded record and readjudicate the issues on appeal.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


